—Judgment, *268Supreme Court, Bronx County (Eugene Oliver, J.), rendered October 17, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Cruz, 173 AD2d 320). Defendant’s challenge to the language employed by the court in instructing the jury to draw no adverse inference from his decision not to testify is unpreserved for appellate review (People v Autry, 75 NY2d 836), and we decline to review it in the interest of justice. Were we to review it, we would find that the charge, viewed in its entirety, communicated the appropriate standard to the jury (see, People v Brown, 161 AD2d 458, lv denied 76 NY2d 938). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.